Case 5:18-cv-13800-JEL-MKM ECF No. 16 filed 04/01/19       PageID.193   Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

                                       :
KAITLYN TANSEY and SARAH               :      CIVIL ACTION
CAUDILL, on behalf of themselves and :
all similarly situated employees,      :      No.: 18-cv-13800
                                       :      Hon. Judith E. Levy
                           Plaintiffs, :
       v.                              :
                                       :
KATHERINE’S CATERING AND               :
SPECIAL EVENTS, INC., et al,           :
                                       :
                           Defendants. :
                                       :


  NOTICE OF FILING SUPPLEMENTAL INFORMATION IN SUPPORT
    OF REQUESTED AWARD OF ATTORNEYS’ FEES AND COSTS

      PLEASE TAKE NOTICE that, pursuant to the Court’s March 28, 2019

Order directing Plaintiffs’ counsel to file additional information related to the

reasonableness of the parties’ agreed upon attorneys’ fees and costs (Doc. 15), the

declaration of Jesse L. Young is attached as Exhibit A hereto.


Date: April 1, 2019                          Respectfully Submitted,

                                             /s/ Jesse L. Young
                                             Jesse L. Young (P72614)
                                             KREIS ENDERLE, P.C.
                                             8225 Moorsbridge, P.O. Box. 4010
                                             Kalamazoo, Michigan 49003-4010
                                             (269) 324-3000 (Tel.)
                                             jyoung@kehb.com
Case 5:18-cv-13800-JEL-MKM ECF No. 16 filed 04/01/19         PageID.194    Page 2 of 2



                         CERTIFICATE OF SERVICE

       I certify that on April 1, 2109, I electronically filed the forgoing document
with the Clerk of the Court using the ECF system, which will send notification of
such filing to all counsel of record.

                                              /s/ Jesse L. Young
                                              Jesse L. Young
                                              jyoung@kehb.com




                                          2
